Case 2:19-cv-10662-DML-APP ECF No. 33, PageID.497 Filed 11/25/20 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

OAK POINT PARTNERS, LLC,

             Plaintiff,                       Case No. 2:19-cv-10662
                                              District Judge David M. Lawson
v.                                            Magistrate Judge Anthony P. Patti

BLUE CROSS BLUE SHIELD
OF MICHIGAN,

           Defendant.
_________________________/

 ORDER GRANTING IN PART AND DENYING IN PART PLAINTIFF’S
 MOTION TO COMPEL DEFENDANT TO PRODUCE A RULE 30(b)(6)
                  WITNESS (ECF No. 26)

      This matter came before the Court for consideration of Plaintiff’s motion to

compel Defendant to produce a witness pursuant to Fed. R. Civ. P. 30(b)(6) (ECF

No. 26), Defendant’s response in opposition (ECF No. 28), Plaintiff’s reply (ECF

No. 30), and the parties’ joint list of unresolved issues (ECF No. 31). Judge

Lawson referred this motion to me for a hearing and determination. (ECF No. 27.)

As a result of the COVID-19 pandemic, a hearing was held via Zoom technology

on November 24, 2020, at which counsel appeared and the Court entertained oral

argument regarding the motion.

      Upon consideration of the motion papers and oral argument, and for all of

the reasons stated on the record by the Court, which are hereby incorporated by
Case 2:19-cv-10662-DML-APP ECF No. 33, PageID.498 Filed 11/25/20 Page 2 of 3




reference as though fully restated herein, Plaintiff’s motion to compel (ECF No.

26) is GRANTED IN PART and DENIED IN PART as follows:

       The Court SUSTAINS Defendant’s objection that Topic 2 in
        Plaintiff’s amended Rule 30(b)(6) deposition notice (ECF No. 26-
        4, PageID.353), as phrased, is overbroad and calls for a legal
        conclusion. Thus, Defendant need not produce a Rule 30(b)(6)
        witness or witnesses to testify regarding Topic 2.

       However, the Court OVERULLES Defendant’s objection that
        Topics 1, 3 and 4 in Plaintiff’s amended Rule 30(b)(6) deposition
        notice (ECF No. 26-4, PageID.353) are overbroad, and ORDERS
        that Defendant PRODUCE a Rule 30(b)(6) witness or witnesses to
        testify regarding each. Topics 1, 3 and 4 describe with reasonable
        particularity the matters for examination, Fed. R. Civ. P. 30(b)(6),
        and Plaintiff is entitled to explore whether Defendant has a good
        faith basis for its assertions that it disclosed Access Fees, and that
        the “Insureds” had either actual or constructive knowledge of the
        factual basis for the claims raised in the complaint three or six
        years before it was filed. (See Defendant’s Affirmative Defenses,
        ECF No. 17, PageID.254.) In other words, Plaintiff is entitled to
        explore Defendant’s factual knowledge and its evidence in support
        of its own affirmative defenses. Further, the Court OVERRULES
        Defendant’s objection that producing Rule 30(b)(6) witnesses to
        testify regarding these topics would be unduly burdensome,
        considering the proportionality factors set forth in Fed. R. Civ. P.
        26(b)(1), including but not limited to representations made by
        counsel that Plaintiff’s claims are in excess of $10 million, and that
        Defendant’s resources for complying with the requests (a staff of
        20 in-house counsel, over 7,000 employees and a multi-billion
        dollar company) are vast, as well as the fact that Defendant failed
        to properly support its objection with a supporting affidavit or
        declaration. See Convertino v. U.S. Dep’t of Justice, 565
        F.Supp.2d 10, 14 (D.D.C. 2008) (a party objecting to a request for
        production of documents as unduly burdensome must submit
        affidavits or other evidence to substantiate its objections); see also
        In re Heparin Prods. Liab. Litig., 273 F.R.D. 399, 410-11 (N.D.
        Ohio 2011); Sallah v. Worldwide Clearing LLC, 855 F.Supp.2d
        1364, 1376 (S.D. Fla. 2012). Furthermore, the Court finds that
                                         2
Case 2:19-cv-10662-DML-APP ECF No. 33, PageID.499 Filed 11/25/20 Page 3 of 3




         Defendant is able to “identify the outer limits of the topics noticed”
         and that “compliant designation” is possible for these three
         permitted topics. See Trustees of Boston Univ. v. Everlight
         Electronics Co., Ltd., Case No. 12-CV-11935, 2014 WL 5786492
         at *3 (D. Mass. Sept. 24, 2014).

       Defendant SHALL produce for deposition the bulk of the
        testimony and information identified in the Rule 30(b)(6) notices
        regarding Topics 1, 3 and 4 by Wednesday, January 20, 2021,
        and must fully comply with the Court’s ruling by Wednesday,
        February 10, 2021.

       Nothing in this ruling precludes Defendant from raising any work
        product objections it may have at the time of the deposition, as the
        questions are asked.

      Finally, the Court awards no costs, neither party having prevailed in full.

See Fed. R. Civ. P. 37(a)(5)(C).

   IT IS SO ORDERED.

Dated: November 25, 2020
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                                         3
